UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
SHAIFAH SALAHUDDIN,                                               NOT FOR PUBLICATION

                                    Plaintiff,
                                                                  MEMORANDUM & ORDER
                           v.                                     18-CV-6730 (MKB)

RIVERDALE AVENUE PROPERTIES, LLC,
BARRY BASRA SINGER, DANIEL CALLER,
SHARP MANAGEMENT, LLC, ROSARIO
RUIZ, LIBERTY PLACE PROPERTY
MANAGEMENT LLC, PAUL SALILO,
CASTELLAN REAL ESTATE PARTNERS, LLC,
RICK SERRAPICA, CRP 482 RIVERDALE
AVENUE, JANET DIFIORE, NYS UNIFIED
COURT SYSTEM, RUTH ANNE VISNAUKAS
and NYSHCR/DHCR,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Shaifah Salahuddin, appearing pro se, commenced the above-captioned action,

asserting claims pursuant to 42 U.S.C. § 1983, the Americans with Disabilities Act, 42 U.S.C. §

12101 et seq. (“ADA”), Section 504 of the Rehabilitation Act, 29 U.S.C. § 704 et seq. (the

“Rehabilitation Act”), and the Fair Housing Act, 42 U.S.C. § 3601 et seq. (“FHA”). (Compl.,

Docket Entry No. 1.) The Court grants Plaintiff’s application to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915(a) for the purpose of this Memorandum and Order.

        For the reasons set forth below, the Court dismisses the Complaint for lack of subject

matter jurisdiction and grants Plaintiff leave to file an amended complaint within thirty (30) days

of this Memorandum and Order.
   I.   Background

        The handwritten portions of the Complaint are difficult to decipher, but Plaintiff appears

to challenge “legal proceedings in housing court” that resulted in Plaintiff’s eviction, and alleges,

inter alia, that Defendants and other entities and individuals issued false documents, harassed

and intimidated Plaintiff, and violated her requests for accommodations. (Compl. 5–6, 10–12).1

Plaintiff attaches to the Complaint a notice of eviction and other documents related to the state

court action filed by Riverdale Avenue Properties, LLC against Plaintiff in the Civil Court of the

City of New York, County of Kings, Housing Part (“Kings County Housing Court”) under Index

No. LT-089318-17/KI. (Id. at 14–16, 66–70, 75–82, 88.) In addition, Plaintiff includes copies

of the housing discrimination complaint she filed against Defendants with the United States

Department of Housing and Urban Development, (id. at 40–47), as well as the disability

discrimination complaints she filed against the Kings County Housing Court and the New York

State Division of Housing and Community Renewal with the Disability Rights Division of the

United States Department of Justice, Civil Rights Division, (id. at 48–57, 84–86, 91–98).

Plaintiff’s allegations include, for example, that the Kings County Housing Court failed to

accommodate her requests for adjournments that she needed in light of her disability. (Id. at 51.)

        Plaintiff further alleges that she suffers from “anxiety, stress, [and] depression from

dealing with the corruption,” and is now living in a shelter. (Id. at 12.) As relief, Plaintiff

requests that “[a]ll negative/adverse decisions against [her] . . . be vacated, set aside, overturned,

[and] reverse[d] on good cause [and] excusable default,” and that the Court “restore what was

illegally taken from [her], including [her] apartment. (Id.) In addition, Plaintiff seeks a




        1
         Because the pages of the Complaint are not consecutively paginated, the Court refers to
the page numbers assigned by the Electronic Case Filing (“ECF”) system.
                                                  2
“mandate that NYSHCR/DHCR conduct reconsiderations [and that] an ADA coordinator be

assigned to the Appellate Term. (Id.)

  II. Discussion

          a.   Standard of review

       A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that after Twombly,

the court “remain[s] obligated to construe a pro se complaint liberally”). Nevertheless, the Court

is required to dismiss sua sponte an in forma pauperis action if the Court determines it “(i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C. 1915(e)(2)(B);

see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

       In addition, pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, if a court

“determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3); see also Cortlandt St. Recovery Corp. v. Hellas Telecomms.,

S.À.R.L., 790 F.3d 411, 416–17 (2d Cir. 2015) (“A district court properly dismisses an action



                                                  3
under [Rule 12(b)(1) of the Federal Rules of Civil Procedure] for lack of subject matter

jurisdiction if the court ‘lacks the statutory or constitutional power to adjudicate it.’” (quoting

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000))).

          b.   The Rooker-Feldman doctrine bars Plaintiff’s claim challenging her state
               court eviction

       Because Plaintiff seeks to challenge “legal proceedings in housing court” that resulted in

her eviction, her claim is barred by the Rooker-Feldman doctrine.

       In Rooker v. Fidelity Trust Company, 263 U.S. 413, 415–16 (1923) and District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486–87 (1983), the Supreme Court held

that federal district courts lack subject matter jurisdiction over disputes where a plaintiff

essentially seeks review of a state-court decision. Feldman, 460 U.S. at 482 (“[A] United States

District Court has no authority to review final judgments of a state court in judicial

proceedings.”); Rooker, 263 U.S. at 416 (holding that “no court of the United States other than

[the Supreme Court] could entertain a proceeding to reverse or modify [a state court’s] judgment

for errors”); see also Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283–84

(2005) (holding that the Rooker-Feldman doctrine bars “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments”);

Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014) (“Under the

Rooker-Feldman doctrine, federal district courts lack jurisdiction over cases that essentially

amount to appeals of state court judgments.” (citing Exxon Mobil Corp., 544 U.S. at 284));

McKithen v. Brown, 626 F.3d 143, 154 (2d Cir. 2010) (“[T]he Rooker-Feldman doctrine deprives

a federal court of jurisdiction to consider a plaintiff’s claim,” and applies to “cases brought by

state-court losers complaining of injuries caused by state-court judgments rendered before the

                                                  4
district court proceedings commenced and inviting district court review of those judgments.”

(citations and internal quotation marks omitted)). “Underlying the Rooker-Feldman doctrine is

the principle, expressed by Congress in 28 U.S.C. § 1257, that within the federal judicial system,

only the Supreme Court may review state-court decisions.” Hoblock v. Albany Cty. Bd. of

Elections, 422 F.3d 77, 84 (2d Cir. 2005); accord Vossbrinck, 773 F.3d at 426 (“The doctrine is

rooted in the principle that appellate jurisdiction to reverse or modify a state-court judgment is

lodged exclusively in the Supreme Court.” (alteration, citation, and internal quotation marks

omitted)).

       In order for the Rooker-Feldman doctrine to apply, “four requirements must be met:

(1) the federal-court plaintiff must have lost in state court; (2) the plaintiff must complain of

injuries caused by a state-court judgment; (3) the plaintiff must invite district court review and

rejection of that judgment; and (4) the state-court judgment must have been rendered before the

district court proceedings commenced.” Sung Cho v. City of New York, 910 F.3d 639, 645 (2d

Cir. 2018) (citing Hoblock, 422 F.3d at 85); see also Vossbrinck, 773 F.3d at 426 (outlining the

Rooker-Feldman test); McKithen, 626 F.3d at 154 (same).

       Plaintiff challenges the eviction proceedings against her in Kings County Housing Court.

(See Compl. 14–16, 66–70, 75–82, 88.) Accordingly, Plaintiff’s eviction claims are barred by

the Rooker-Feldman doctrine because: (1) Plaintiff lost in a state court eviction proceeding; (2)

Plaintiff’s alleged injuries stem directly from the state court’s judgment; (3) Plaintiff’s federal

Complaint invites review of the state court judgment; and (4) Plaintiff filed this action after the

adverse state court judgment had been rendered. Because Plaintiff’s injuries stem from the

adverse state court eviction judgment, review of that judgment is precluded under Rooker-




                                                  5
Feldman. See, e.g., Morris v. Rosen, 577 F. App’x 41 (2d Cir. 2014) (affirming dismissal of

eviction challenge filed in federal court pursuant to the Rooker-Feldman doctrine).

          c.   Plaintiff’s other allegations are unclear

       Although the Court has tried to read Plaintiff’s other allegations, Plaintiff’s handwritten

allegations are challenging to decipher.

       Pursuant to Rule 8 of the Federal Rules of Civil Procedure, a plaintiff’s complaint must

include a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The “statement should be plain because the principal function of

pleadings under the Federal Rules is to give the adverse party fair notice of the claim asserted so

as to enable him to answer and prepare for trial.” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.

1988) (citations omitted); see Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 512 (2002); see also

Wynder v. McMahon, 360 F.3d 73, 79 (2d Cir. 2004) (defining “fair notice” as “that which will

enable the adverse party to answer and prepare for trial, allow the application of res judicata, and

identify the nature of the case so that it may be assigned the proper form of trial” (quoting

Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995))). “[T]he pleading standard Rule 8

announces does not require detailed factual allegations, but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (citation and internal

quotation marks omitted); see also Dettelis v. Sharbaugh, 919 F.3d 161, 168 (2d Cir. 2019)

(quoting same).

          d.   Leave to amend

       In light of Plaintiff’s pro se status, the Court grants Plaintiff leave to file an amended

complaint within thirty (30) days of this Memorandum and Order. Plaintiff should use blank or

ruled pages to clearly state her allegations rather than try to fit her allegations within the form



                                                  6
complaint. Plaintiff’s amended complaint must identify the defendants in both the caption and

the body of the amended complaint. Plaintiff must also provide the dates and locations for each

relevant event. Even if Plaintiff does not know the name of the individuals involved, she may

identify them as John or Jane Doe, along with descriptive information and place of employment.

Plaintiff must include any and all allegations that she wishes to pursue in her amended

complaint, as it will completely replace the original Complaint. The amended complaint should

be captioned as an “Amended Complaint” and bear the same docket number as this

Memorandum and Order.

  III. Conclusion

       For the reasons set forth above, the Court dismisses the Complaint for lack of subject

matter jurisdiction and grants Plaintiff leave to file an amended complaint within thirty (30) days

of this Memorandum and Order. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal would not be taken in good faith, and therefore in forma pauperis status is denied for

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: January 16, 2020
       Brooklyn, New York


                                             SO ORDERED:


                                                  s/ MKB
                                             MARGO K. BRODIE
                                             United States District Judge




                                                 7
